Exhibit 10.1
THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     This Third Amendment to First Amended and Restated Credit Agreement is
dated December 7, 2010, by and among RTI International Metals, Inc., an Ohio
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement),
PNC Bank, National Association, successor to National City Bank, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), PNC Bank, National Association, as documentation agent for the Lenders
(in such capacity, the “Documentation Agent”) and Citibank, N.A., as syndication
agent for the Lenders (in such capacity, the “Syndication Agent”) (“Third
Amendment”).
WITNESSETH:
     WHEREAS, the Borrower, the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent entered into that certain First
Amended and Restated Credit Agreement, dated as of September 8, 2008, as amended
by that certain (i) First Amendment to First Amended and Restated Credit
Agreement, dated September 18, 2009, by and among the Borrower, the Lenders, the
Administrative Agent, the Documentation Agent and the Syndication Agent and
(ii) Second Amendment to First Amended and Restated Credit Agreement, dated
January 19, 2010, by and among the Borrower, the Lenders, the Administrative
Agent, the Documentation Agent and the Syndication Agent (as further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”);
and
     WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement and the Lenders, the Administrative Agent, the Documentation Agent and
the Syndication Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
     2. Section 1.01 of the Credit Agreement is amended by deleting the
following definitions in their entirety and in their stead inserting the
following:
     “Consolidated EBITDA” means, for any period and effective as of
September 30, 2009, the sum (without duplication) of (a) Consolidated Net Income
for such period, plus, (b) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) income tax expense for such period, and
(iii) depreciation and amortization expense for such period, all determined on a
consolidated basis for each such item in accordance with GAAP; (iv) all other
non-cash charges (including

 



--------------------------------------------------------------------------------



 



impairment charges with respect to good will and other intangibles but excluding
any impact (whether positive or negative and whether cash or non-cash) of LIFO
valuation methodology) and expenses (including stock based compensation) of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, (v) charges, expenses and fees incurred in connection with this
Agreement and the Loans, (vi) non-recurring charges, fees and expenses incurred
in connection with corporate restructurings and acquisitions, in an aggregate
amount not to exceed Twenty-Five Million and 00/100 Dollars ($25,000,000.00)
during the period commencing on the Third Amendment Closing Date through the
term of this Agreement, and minus, to the extent included in determining such
consolidated net income, any non-cash income or non-cash gains, all as
determined on a consolidated basis in accordance with GAAP. EBITDA will be
calculated on a pro forma basis to give effect to acquisitions and sales (other
than in the ordinary course of business) by the Borrower and its consolidated
subsidiaries consummated on or after the first (1st) day of a measurement period
and prior to the date of determination as if effective on the first (1st) day of
such period.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or
puts and calls on any of the foregoing and with respect to equity securities
other than equity securities of the Borrower.
     “Material Subsidiary” means, RMI Titanium Company, Extrusion Technology
Corporation of America, RTI Finance Corp., RTI Martinsville, Inc., RTI-Claro,
Inc., RTI International Metals Limited and each other Subsidiary of the Borrower
which at any time has five percent (5%) or more of the consolidated assets of
the Borrower and its Subsidiaries.
     “Pledge Agreement” means the First Amended and Restated Negative Pledge and
Pledge Agreement, dated as of the Closing Date, by the Borrower in favor of the
Administrative Agent, the Second Amended and Restated Equity Pledge Agreement,
dated as of the Third Amendment Closing Date by the Borrower in favor of the
Administrative Agent, the Charge Over Securities, dated September 27, 2007,
between the Borrower and Citibank, N.A. (in its capacity as security agent) as
amended and supplemented by a Supplemental Deed, dated as of the Closing Date,
between the Borrower, Citibank, N.A. (the existing security agent) and the
Administrative Agent (the new security agent) and any other pledge agreement
executed from time to time by a Pledgor in favor of the Administrative Agent in
substantially the

-2-



--------------------------------------------------------------------------------



 



forms attached hereto as Exhibit H with such changes as advisable based on the
laws of the jurisdiction of organization of the Foreign Subsidiary the ownership
interests of which are encumbered by such pledge agreement, each as amended,
modified or supplemented from time to time.
     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule 2.01 hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assignment and Assumption, the amount set forth as such Lender’s
“Revolving Credit Commitment” in such Assignment and Assumption or (c) if such
Lender has entered into any Assignment and Assumption, the amount set forth as
such Lender’s “Revolving Credit Commitment” in the Register maintained by the
Administrative Agent pursuant to Section 10.06(c), as such amount may be reduced
pursuant to Section 2.08. The aggregate amount of the Revolving Credit
Commitments on the Third Amendment Closing Date is One Hundred Fifty Million and
00/100 Dollars ($150,000,000.00).
     3. Section 1.01 of the Credit Agreement is further amended by inserting the
following defined term in its appropriate alphabetical order:
     “Third Amendment Closing Date” means December 7, 2010.
     4. Section 6.09 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Section 6.09 New Material Subsidiaries.
     Cause each Domestic Subsidiary that shall at any time after the Closing
Date become a Material Subsidiary to enter into a Guaranty Supplement no later
than thirty (30) days after such Domestic Subsidiary shall become a Material
Subsidiary, as determined at the end of each fiscal quarter of the Borrower;
provided, however, the Administrative Agent may release any Domestic Subsidiary
of its obligations as a Guarantor in the event that Administrative Agent makes
the reasonable determination that any such Domestic Subsidiary no longer
constitutes a Material Subsidiary. No later than forty-five (45) days after the
Borrower or such Domestic Subsidiary shall acquire or otherwise own, directly or
indirectly, after the Closing Date, any Foreign Subsidiary which is a Material
Subsidiary as determined at the end of each fiscal quarter of the Borrower,
enter into, or cause such Domestic Subsidiary to enter into, a Pledge Agreement
and deliver an opinion of counsel reasonably satisfactory to the Documentation

-3-



--------------------------------------------------------------------------------



 



Agent in the jurisdiction of such Foreign Subsidiary whose ownership interests
are subject to such Pledge Agreement with respect to the due authorization,
enforceability and perfection of such pledge. Provide by the end of each fiscal
quarter, an updated Schedule 5.18 to the extent necessary to maintain the
accuracy of such Schedule.
     5. Schedule 2.01 to the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the Schedule 2.01 set forth on Exhibit A attached
hereto and made a part hereof.
     6. In order to induce the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent to enter into the Credit
Agreement, Tradco, Inc., a Missouri corporation (“Tradco”), New Century Metals
Southeast, Inc., a Delaware corporation (“New Century”), RTI Energy Systems,
Inc., an Ohio corporation (“RTI Energy”), RTI Hamilton, Inc., an Ohio
corporation (“RTI Hamilton”), among others, executed and delivered the
Subsidiary Guaranty or were subsequently joined by Guaranty Supplement. The
Lenders, the Administrative Agent, the Documentation Agent and the Syndication
Agent hereby release Tradco, New Century, RTI Energy and RTI Hamilton as a
parties to the Subsidiary Guaranty, and, therefore, Tradco, New Century, RTI
Energy and RTI Hamilton have no further obligations pursuant to the Subsidiary
Guaranty. The releases contained herein shall be limited to the specific
releases made herein. Except as otherwise modified herein, all other terms and
conditions of the Subsidiary Guaranty shall continue in full force and effect
and are unmodified by this provision.
     7. The provisions of Sections 2 through 6 of this Third Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:
(a) this Third Amendment, duly executed by the Borrower and the Required
Lenders;
(b) the items listed in the Preliminary Closing Agenda set forth on Exhibit B
attached hereto and made a part hereof; and
(c) payment of all fees and expenses owed to the counsel of the Administrative
Agent in connection with this Third Amendment.
     8. The Borrower hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement.
     9. The Borrower acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Subsidiary Guaranty and the Pledge Agreements
hereby continues to secure the Obligations.

-4-



--------------------------------------------------------------------------------



 



     10. The Borrower hereby represents and warrants to the Lenders, the
Administrative Agent, the Documentation Agent and the Syndication Agent that
(i) the Borrower has the legal power and authority to execute and deliver this
Third Amendment, (ii) the officers of the Borrower executing this Third
Amendment have been duly authorized to execute and deliver the same and bind the
Borrower with respect to the provisions hereof, (iii) the execution and delivery
hereof by the Borrower and the performance and observance by the Borrower of the
provisions hereof and all documents executed or to be executed herewith, do not
violate or conflict with the organizational agreements of the Borrower or any
Law applicable to the Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against the Borrower, and (iv) this Third Amendment, the
Credit Agreement and the documents executed or to be executed by the Borrower in
connection herewith constitute valid and binding obligations of the Borrower in
every respect, enforceable in accordance with their respective terms.
     11. The Borrower represents and warrants that (i) no Potential Default or
Event of Default exists under the Credit Agreement, nor will any occur as a
result of the execution and delivery of this Third Amendment or the performance
or observance of any provision hereof, (ii) the schedules attached to and made a
part of the Credit Agreement, are true and correct in all material respects as
of the date hereof, except as such schedules may have heretofore been amended or
modified in writing in accordance with the Credit Agreement or are being amended
or modified in accordance with this Third Amendment, and (iii) it presently has
no known causes of action of any kind at Law or in equity against the Lenders,
the Administrative Agent, the Documentation Agent or the Syndication Agent
arising out of or in any way relating to the Loan Documents.
     12. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     13. The agreements contained in this Third Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Third Amendment amends the Credit Agreement and is
not a novation thereof.
     14. This Third Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
     15. This Third Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of the conflicts of law thereof. The Borrower hereby consents to
the jurisdiction and venue of the Courts of the State of New York sitting in the
County of New York and of the United States District Court of the Southern
District of New York, and any appellate Court from any thereof with respect to
any suit arising out of or mentioning this Third Amendment.
[INTENTIONALLY LEFT BLANK]

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
have caused this Third Amendment to be duly executed by their duly authorized
officers on the day and year first above written as a document under seal.

          WITNESS:  THE BORROWER:

RTI International Metals, Inc.
   
/s/ Chad Whalen
By:   /s/ William F. Strome                                       (SEAL)       
Name:   William F. Strome       Title:   Senior Vice President       THE
ADMINISTRATIVE AGENT

PNC Bank, National Association
      By:   /s/ Susan J. Dimmick       Title:  Senior Vice President            
  THE DOCUMENTATION AGENT

PNC Bank, National Association
      By:   /s/ Susan J. Dimmick       Title:  Senior Vice President            
  THE LENDERS

Citibank, N.A.
      By:   /s/ Vasudha Saxena       Title:  Vice President               PNC
Bank, National Association
      By:   /s/ Susan J. Dimmick       Title:  Senior Vice President          

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
      By:   /s/ Thomas P. Murray       Title:  Vice President              
Comerica Bank
      By:   /s/ Brandon Welling       Title:  Assistant Vice President          
    KeyBank National Association
      By:   /s/ Suzannah Harris       Title:  Vice President               Wells
Fargo Bank, National Association
      By:   /s/ Joseph J. Bianchin III       Title:  Vice President          

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 2.01
To Credit Agreement
Revolving Credit Commitments and Applicable Revolving Credit Percentages

                              Applicable Revolving     Revolving Credit   Credit
Lender   Commitment   Percentage
Citibank, N.A.
  $ 26,829,268.29       17.886178862 %
PNC Bank, National Association
  $ 37,560,975.61       25.040650405 %
Fifth Third Bank
  $ 26,829,268.29       17.886178862 %
Comerica Bank
  $ 18,780,487.81       12.520325204 %
KeyBank National Association
  $ 23,333,333.33       15.555555556 %
Wells Fargo Bank, National Association
  $ 16,666,666.67       11.111111111 %
TOTAL:
    150,000,000       100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT B
PRELIMINARY CLOSING AGENDA
(see attached)

 



--------------------------------------------------------------------------------



 



PRELIMINARY CLOSING AGENDA
     This Preliminary Closing Agenda contains the documents to be delivered in
connection with a third amendment to the credit facility provided to RTI
International Metals, Inc., an Ohio corporation (the “Borrower”), by PNC Bank,
National Association (“PNC”) and various other financial institutions from time
to time (PNC and such other financial institutions are each a “Lender” and
collectively, the “Lenders”), PNC, as successor to National City Bank, a
national banking association, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), PNC, as successor to National City Bank,
a national banking association, as documentation agent for the Lenders (in such
capacity, the “Documentation Agent”), Citibank, N.A., as syndication agent for
the Lenders (in such capacity, the “Syndication Agent”), PNC Capital Markets
LLC, a Pennsylvania limited liability company (“PNCCM”) and Fifth Third Bank, as
co-lead arrangers and PNCCM as the sole bookrunner (the “Credit Facility”).

                  Responsible No.   LOAN DOCUMENTS   Party
 
       
1.
  Third Amendment to First Amended and Restated Credit Agreement (the “Credit
Agreement”), by and among the Borrower, the Lenders, the Administrative Agent,
the Documentation Agent and the Syndication Agent (the “Third Amendment”).  
Documentation Agent
 
       
2.
  Amended Schedules and Exhibits to the Credit Agreement, if applicable.  
Borrower
 
       
3.
  Consent of Guarantors, made by RMI Titanium Company, an Ohio corporation
(“RMI”), Extrusion Technology Corporation of America, an Ohio corporation
(“ETCA”), RTI Finance Corp., an Ohio corporation (“RTI Finance”) and RTI
Martinsville, Inc., an Ohio corporation (“RTI Martinsville”) (RMI, ETCA, RTI
Finance and RTI Martinsville are each a “Guarantor” and collectively, the
“Guarantors”) (the Borrower and the Guarantors are each a “Loan Party” and
collectively, the “Loan Parties”), for the benefit of the Administrative Agent
(the “Consent”).   Documentation Agent
 
       
4.
  Second Amended and Restated Equity Pledge Agreement, made by and between the
Borrower and the Administrative Agent with respect to sixty five percent (65%)
of the shares of capital stock of RTI-Claro.   Documentation Agent
 
       
 
  ORGANIZATIONAL DOCUMENTS    
 
       
 
  Borrower    

 



--------------------------------------------------------------------------------



 



                  Responsible No.   LOAN DOCUMENTS   Party
 
       
5.
  Certificate of Secretary of the Borrower as to (i) resolutions of its Board of
Directors authorizing the Borrower to execute the Third Amendment and all
related documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RMI    
 
       
6.
  Certificate of Secretary of RMI as to (i) resolutions of its Board of
Directors authorizing RMI to execute the Consent and all related documents,
(ii) incumbency and (iii) no amendments to its Articles of Incorporation or Code
of Regulations.   Borrower
 
       
 
  ETCA    
 
       
7.
  Certificate of Secretary of ETCA as to (i) resolutions of its Board of
Directors authorizing ETCA to execute the Consent and all related documents,
(ii) incumbency and (iii) no amendments to its Articles of Incorporation or Code
of Regulations.   Borrower
 
       
 
  RTI Finance    
 
       
8.
  Certificate of Secretary of RTI Finance as to (i) resolutions of its Board of
Directors authorizing RTI Finance to execute the Consent and all related
documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RTI Martinsville    
 
       
9.
  Certificate of Secretary of RTI Martinsville as to (i) resolutions of its
Board of Directors authorizing RTI Martinsville to execute the Consent and all
related documents, (ii) incumbency and (iii) no amendments to its Articles of
Incorporation or Code of Regulations.   Borrower
 
       
 
  RELATED DOCUMENTS    

-2-



--------------------------------------------------------------------------------



 



                  Responsible No.   LOAN DOCUMENTS   Party
 
       
10.
  Evidence, in form and substance satisfactory to the Administrative Agent, that
the Borrower has consummated a capital markets transaction in a form and
structure to-be-determined but consisting of any one of: (i) a follow-on equity
offering; (ii) an at-the-market equity offering; (iii) a convertible debt
issuance; or (iv) a high yield debt issuing (the foregoing, as applicable, the
“Capital Markets Transaction”).   Borrower
 
       
11.
  Officer’s Certificate of the Borrower regarding no material adverse change,
the accuracy of representations and warranties, the absence of any Event of
Default (as defined in the Credit Agreement) or Default (as defined in the
Credit Agreement), etc.   Borrower

-3-